Pemberton, C. J.
We think this is an action of that character which section 613, Code of Civil Procedure, requires to be brought in the county where the defendants, or some of them, reside at the commencement of the action, or where the plaintiff resides, and the defendants, or any of them, may be found. It is not disputed that both defendants resided in Cascade county at the time this action was commenced, and that they were both served with summons in this suit in Cascade county; nor is it claimed that either of them was found in Fergus county. We think, under the showing made by the defendants, that the court erred in refusing to change the venue of the case to Cascade county. (Wallace v. Owsley, 11 Mont. 219, 27 Pac. 790; Paige v. Carroll, 61 Cal. 215; Cook v. Pendergast, Id. 72; Watkins v. Degener, 63 Cal. 500; Yore v. Murphy, 10 Mont. 304, 25 Pac. 1039.) The order appealed from is reversed and the case remanded, with instructions to the district court to grant the change of venue.

Reversed and Remanded.

Hunt and Buck, JJ., concur.